Case 3:18-cv-00825-JHM-RSE Document 1 Filed 12/14/18 Page 1 of 37 PageID #: 1




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                               LOUISVILLE DIVISION


JAY HOUSTON, on Behalf of Himself and All
Others Similarly Situated,

                      Plaintiff,
       v.                                             Case No.: 3:18-CV-825-JHM

PAPA JOHN’S INTERNATIONAL, INC., a                    JURY TRIAL DEMANDED
Delaware Corporation; and PAPA JOHN’S USA,
INC., a Kentucky Corporation,

                      Defendants.


                                   CLASS ACTION COMPLAINT

       Plaintiff, Jay Houston, on behalf of himself and all others similarly situated, with

knowledge as to his own actions and events, and upon information and belief as to other matters,

alleges as follows:

                                    NATURE OF THE ACTION

       1.      In its Code of Ethics and Business Conduct, Papa John’s International, Inc. asserts

that it “complies with all applicable labor and employment laws and regulations,” and

acknowledges that “[a]ntitrust laws prohibit agreements among companies that fix prices, divide

markets, limit production or otherwise interfere with the free marketplace.”1         This action

challenges under Section 1 of the Sherman Act, 15 U.S.C. §1, just such an agreement. For years,

Defendants Papa John’s International, Inc. and Papa John’s USA, Inc. (together, “Defendants” or



1
        See Papa John’s International, Inc. Code of Ethics and Business Conduct (July 2018,
hereafter “Code of Ethics”) at 8, https://ir.papajohns.com/static-files/2f3a19d7-4de1-4dd3-b0fc-
8cb32ffd13b1 (last visited Nov. 1, 2018).



                                                1
Case 3:18-cv-00825-JHM-RSE Document 1 Filed 12/14/18 Page 2 of 37 PageID #: 2




“Papa John’s”) orchestrated an employee no-poach and no-hiring agreement between and among

Papa John’s restaurant franchisees, pursuant to which the franchisees agreed not to solicit, poach,

or hire each other’s employees or Papa John’s employees. Papa John’s orchestrated, designed,

dispersed, and enforced the policy among all franchisees, at least in part, through explicit

contractual agreements (and remedies for violation) in standard franchise documents. The practice

at issue reflects a naked restraint of competition and a per se violation of the antitrust laws.

       2.       Papa John’s is the fourth largest pizza company in the world with over 5,000

restaurants worldwide.2 More than 85% of Papa John’s restaurants worldwide are franchise

businesses that are independently owned and operated, and are separate and distinct entities from

Papa John’s.3

       3.       Papa John’s has franchise restaurants in all 50 U.S. states (plus the District of

Columbia) and in multiple international markets.

       4.       As of 2017, approximately 2,739 of the 3,442 Papa John’s U.S. restaurants (roughly

80%) were franchise restaurants. Franchise restaurants are independently owned and operated by

franchisees who have executed a standard form franchise agreement with Papa John’s.

Franchisees are separate and distinct legal entities from Papa John’s.

       5.       Plaintiff and the Class are current and former employees of Papa John’s restaurants.

Plaintiff and the Class suffered reduced wages and benefits and diminished employment

opportunities as a result of the unlawful contract, combination, or conspiracy alleged herein.

       6.       Papa John’s boasts on its website “People Are Priority Always. Our success



2
       See https://ir.papajohns.com/investor-faqs (last visited Nov. 1, 2018).
3
         See https://www.entrepreneur.com/franchises/papajohnsintlinc/282662, ENTREPRENEUR
(last visited Nov. 1, 2018).



                                                  2
Case 3:18-cv-00825-JHM-RSE Document 1 Filed 12/14/18 Page 3 of 37 PageID #: 3




depends upon our ability, as a team, to work together to achieve our goals and expectations.”4

Papa John’s also claims “Our attitude is a reflection of what we value: successful team members

must be upbeat, proactive and passionate about everything they do.”5

          7.     But as part of the system that has made Papa John’s one of the largest pizza

businesses in the world, Papa John’s franchisees, at the direction of and with the assistance of Papa

John’s itself, have together colluded to suppress the wages and employment opportunities of the

restaurant-based employees who work at Papa John’s restaurant locations throughout the United

States.

          8.     In particular, Papa John’s and its franchisees have contracted, combined, and/or

conspired to not solicit, poach, or hire each other’s employees. This agreement was evidenced by

franchisees’ written pledge in their standardized franchise agreements. They agreed to the

following:

          You covenant that you will not, during the Term and for a period of one year after
          expiration or termination of the Franchise, employ or seek to employ any person
          who is employed by us, our Affiliates or by any of our franchisees, or otherwise
          directly or indirectly solicit, entice or induce any such person to leave their
          employment.6
Every franchisee executing a franchise agreement until at least November 2017 made this same

agreement.

          9.     Each franchisee also agreed to onerous remedies for any violation of the no-poach

and no-hire agreement. In “addition to all other remedies,” franchisees agreed that Papa John’s is


4
          See https://www.papajohns.com/company/index.html (last visited Nov. 1, 2018).
5
          See https://www.papajohns.com/company/ (last visited Nov. 1, 2018).
6
       Papa John’s International, Inc., 2017 Standard Restaurant Franchise Agreement (hereafter,
“FA”), ¶16(e).



                                                  3
Case 3:18-cv-00825-JHM-RSE Document 1 Filed 12/14/18 Page 4 of 37 PageID #: 4




entitled to injunctive relief and specific performance in the event of breach, and that Papa John’s

may terminate – without opportunity to cure – the franchise of a franchisee who violates the no-

poach provision.7 Franchisees further agreed that Papa John’s would be entitled upon termination

to “all damages, costs and expenses, including reasonable attorneys’ fees” incurred in obtaining

injunctive or other relief for the enforcement of any provision of the franchise agreement.8

Franchisees also agreed to additional post-termination provisions, as more fully discussed below.

         10.     The Papa John’s no-poach and no-hire agreement is an unreasonable restraint of

trade.

         11.     As the Department of Justice (“DOJ”) Antitrust Division and Federal Trade

Commission’s (“FTC”) joint Antitrust Guidance for Human Resource Professionals (October

2016) states: “Naked wage-fixing or no-poaching agreements among employers, whether entered

into directly or through a third party intermediary, are per se illegal under the antitrust laws.”9 The

DOJ/FTC Guidance elaborates:

         From an antitrust perspective, firms that compete to hire or retain employees are
         competitors in the employment marketplace, regardless of whether the firms make
         the same products or compete to provide the same services. It is unlawful for
         competitors to expressly or implicitly agree not to compete with one another, even
         if they are motivated by a desire to reduce costs.10
         12.     The no-poach and no-hire agreement between and among Papa John’s and its

franchisees has eliminated franchisees’ incentives and ability to compete for employees and has

restricted employees’ mobility. This agreement has harmed employees by lowering salaries and



7
         Id., ¶16(h).
8
         Id., ¶20(a)(vii).
9
         https://www.justice.gov/atr/file/903511/download (last visited Nov. 1, 2018).
10
         Id.


                                                  4
Case 3:18-cv-00825-JHM-RSE Document 1 Filed 12/14/18 Page 5 of 37 PageID #: 5




benefits employees otherwise would have commanded in a competitive marketplace and has

deprived employees of better job growth opportunities.

       13.     The no-poach and no-hire agreement had and has the purpose of restricting

competition for labor and had and has the intended and actual effect of fixing and suppressing

compensation and restricting employment mobility. The no-poaching agreement between and

among Papa John’s and its franchisees is a naked restraint of trade that is per se unlawful under

Section 1 of the Sherman Act, 15 U.S.C. §1. As the orchestrator of the unlawful agreement, Papa

John’s bears per se liability therefor.

                                          THE PARTIES

Plaintiff

       14.     Plaintiff, Jay Houston, is a resident of Fort Collins, Colorado. He is currently

employed by NOCO Pizza, Inc, a Papa John’s franchisee that owns and operates the Papa John’s

store located at 1275 East Magnolia, in Fort Collins, Colorado. Houston is employed by NOCO

Pizza, Inc. as a Prep Cook and Driver.

Defendants

       15.     Defendant, Papa John’s International, Inc., is a Delaware corporation with its

principal place of business at 2002 Papa John’s Boulevard, Louisville, Kentucky 40269-0900.

Papa John’s International, Inc., is the franchisor of Papa John’s brand franchise restaurants in the

United States. Papa John’s International, Inc., also owns a majority interest in a number of Papa

John’s franchisee restaurants.

       16.     Defendant, Papa John’s USA, Inc., is a Kentucky corporation with its principal

place of business at 2002 Papa John’s Boulevard, Louisville, Kentucky 40269-0900. Papa John’s




                                                 5
Case 3:18-cv-00825-JHM-RSE Document 1 Filed 12/14/18 Page 6 of 37 PageID #: 6




USA, Inc. is a wholly-owned subsidiary of Papa John’s International, Inc. Among other functions,

it owns and operates Papa John’s restaurants in the United States.

       17.     Papa John’s is in the business of selling food to customers primarily through

independently owned and operated franchise restaurants. Papa John’s has multiple franchise

restaurants in virtually every U.S. state and the District of Columbia. It owns and operates

company-owned restaurants in approximately 25 U.S. states.

Co-Conspirators

       18.     Various other corporations and persons not named as defendants in this Complaint,

including Papa John’s franchisees, participated as co-conspirators in the violations alleged and

performed acts and made statements in furtherance of the violations alleged.

                                JURISDICTION AND VENUE

       19.     This action is instituted under Sections 4 and 16 of the Clayton Act, 15 U.S.C. §§15

and 26, to recover treble damages and the costs of this suit, including reasonable attorneys’ fees,

against Defendants for the injuries sustained by Plaintiff by virtue of Defendants’ violations of

Section 1 of the Sherman Act, 15 U.S.C. §1 and to enjoin further violations. The Court has subject

matter jurisdiction under Sections 4 and 16 of the Clayton Act, 15 U.S.C. §§15 and 26, under

Section 4 of the Sherman Act, 15 U.S.C. §4, and under 28 U.S.C. §§1331, 1332(d), and 1337 to

prevent and restrain the Defendants from violating Section 1 of the Sherman Act, 15 U.S.C. §1.

       20.     Venue is proper in this judicial district under Sections 4, 12, and 16 of the Clayton

Act, 15 U.S.C. §§15, 22, and 26, and under 28 U.S.C. §1391(b)(2), (c)(2). Papa John’s transacts

or has transacted business in this district. A substantial part of the events that gave rise to this

action occurred in this district, including the participation in the conspiracy by and between Papa

John’s corporate headquarters and Papa John’s franchisees located throughout the United States..




                                                 6
Case 3:18-cv-00825-JHM-RSE Document 1 Filed 12/14/18 Page 7 of 37 PageID #: 7




        21.     Papa John’s brand franchise restaurants are in each state in the United States. Papa

John’s has substantial business activities with each franchised restaurant, including entering into a

contractual franchise agreement with the owner of the franchise.           Papa John’s engages in

substantial activities at issue in this Complaint that are in the flow of and substantially affect

interstate commerce.

                                   FACTUAL ALLEGATIONS

        22.     Papa John’s franchisees and company-owned restaurants compete with each other.

In a properly functioning and lawfully competitive labor market, Papa John’s franchisees and

company-owned restaurants would openly compete for labor, by soliciting current employees of

one or more other franchisees (i.e., attempting to “solicit,” “entice,” or “induce” other franchisees’

employees). A properly functioning market would involve “cold calling”: the practice by which a

prospective employer freely communicates with prospective employees – even if the employee

does not first express interest.

        23.     For instance, if Franchise A believes that a certain employee performs his or her

job well at Franchise B, then Franchise A would be free to contact that employee about an

employment opportunity. Conversely, if an employee of Franchise B perceives Franchise A to be

a better organization – whether because of increased wages, better benefits, or otherwise – then

the employee would be free to communicate with Franchise A about potential employment.

        24.     Poaching and cold-calling are thus important aspects of a lawfully competitive

labor market. Companies perceive other rival companies’ current employees, especially those who

are not actively seeking other employment, in a more favorable way. This is true at least in part

because companies value satisfied employees who are good at their jobs, leading them to perceive

a rival company’s current employees as more qualified, harder working, and more stable than those




                                                  7
Case 3:18-cv-00825-JHM-RSE Document 1 Filed 12/14/18 Page 8 of 37 PageID #: 8




candidates who are unemployed or who are actively seeking employment. Thus, a company

seeking to hire a new employee will lessen the risks associated with that hire by seeking to hire a

rival’s employee. The Papa John’s no-poach and no-hire agreement inhibits such lateral hiring of

current employees because Franchise A cannot solicit or hire Franchise B’s current employee.

Cold-calling and poaching are thus useful and key competitive tools for companies seeking to

recruit employees, particularly employees with unique skills.

       25.     No-poaching agreements significantly impact employee compensation.              For

example, an employee of Franchise B will lack information regarding Franchise A’s pay packages

unless cold calling and open communications are permitted; without such information, the

employee lacks leverage when negotiating with Franchise B. Similarly, unconstrained by a no-

poaching agreement, if an employee of Franchise B receives an offer of higher compensation from

Franchise A, the employee can either accept Franchise A’s offer or attempt to negotiate a pay

increase with Franchise B. Either way, the employee’s compensation increases.

       26.     An employee of Franchise B who receives information regarding potential

compensation from a rival employer will also likely inform other Franchise B employees. These

Franchise B employees can then also use that information to negotiate pay increases or move to

another employer – even if they do not receive a cold call.

       27.     Increased mobility combined with increased information and transparency

regarding compensation levels tends to increase compensation across all current employees in the

labor market. After all, there is pressure amongst rival employers to match or exceed the highest

compensation package offered by rivals in order to gain and retain skilled labor. Further, the

possibility of losing talent to a rival means companies will take steps to reduce the risks of

poaching by assuring that employees are not undercompensated.




                                                8
Case 3:18-cv-00825-JHM-RSE Document 1 Filed 12/14/18 Page 9 of 37 PageID #: 9




          28.   In a properly functioning and lawfully competitive labor market, Papa John’s

franchisees and company-owned restaurants would also openly compete for labor by hiring those

qualified employees of competing Papa John’s restaurants who seek out employment with other

franchises.

          29.   The beneficial effects of competition (and beneficial effects on compensation) are

not, however, limited to those particular individuals who receive cold calls or who wish to speak

to a rival company about an employment opportunity. The effects instead impact all similarly

situated employees because of the effect on information flow and on competition for labor.

          30.   For all these reasons, the principle of free competition applies to the labor market

as well as to trade. “In terms of suppressing competition, companies agreeing not to compete for

each other’s employees is the same as companies agreeing not to compete for each other’s

customers,” says Joseph Harrington, Wharton professor of business economics and public policy,

in his description of a no-poaching agreement.

          31.   According to Peter Cappelli, Wharton management professor and director of

Wharton’s Center for Human Resources, a no-poaching agreement is unfair to employees and such

a pact “benefits the companies at the expense of their employees.” Mr. Cappelli notes that the

reason such agreements are illegal and violate both antitrust and employment laws is because

“[c]ompanies could achieve the same results by making it attractive enough for employees not to

leave.”

          32.   The collusion of employers to refrain from hiring each other’s employees restricts

employee mobility. This raises employers’ power in the market at the expense of employees and

diminishes employee bargaining power. This is especially harmful to employees of Papa John’s




                                                 9
Case 3:18-cv-00825-JHM-RSE Document 1 Filed 12/14/18 Page 10 of 37 PageID #: 10




 restaurants as those employees are frequently paid below a living wage,11 and the marketable skills

 they acquire through their work at Papa John’s restaurants primarily have value only to other Papa

 John’s restaurants and do not transfer to other fast food restaurants or similar businesses. In

 addition, widespread use of no-poach agreements within the franchise industry at large effectively

 reduces the number of competitive employers in a market to no more than the number of franchise

 companies. No-poach agreements have anti-competitive impact in labor markets analogous to that

 of mergers in product markets.

        33.     Although unemployment in the United States is currently very low, wage growth

 has been slow. A decade removed from the Great Recession, wage growth has remained stuck

 below 3%.12 A growing number of commentators have identified proliferating employer no-

 poaching agreements – including those used within franchise systems – and dubious employee

 non-compete agreements as significant contributors to this stagnant wage growth.13

        34.     The United States DOJ has pursued and resolved civil antitrust investigations

 relating to no-poach agreements made between or among employers. In 2010, DOJ settlements



 11
         In 2014, the average hourly wage of fast food employees is $9.09 or less than $19,000 per
 year for a full-time worker. The poverty level of a family of four in the U.S. is $23,850. Patrick
 M. Sheridan, Low Wage, health activists prepare McDonald’s attack, CNN MONEY (May 20,
 2014) http://money.cnn.com/2014/05/20/news/companies/mcdonalds-meeting (last visited Nov.
 1, 2018).
 12
       See Jana Kasperkevic and Kimberly Adams, Here is the Truth About Wages that You Won’t
 Hear from Trump, MARKETPLACE (Feb. 2, 2018), https://www.marketplace.org/2018/02/02/
 economy/here-truth-about-wages-you-won-t-hear-trump (last visited Nov. 1, 2018).
 13
         See, e.g., Rachel Abrams, Why Aren’t Paychecks Growing? A Burger Joint Clause Offers
 a Clue, NEW YORK TIMES (Sept. 27, 2017), https://www.nytimes.com/2017/09/27/business/pay-
 growth-fast-food-hiring.html; Alan B. Krueger and Eric Posner, Opinion: Corporate America Is
 Suppressing Wages For Many Workers, NEW YORK TIMES (Feb. 28, 2018),
 https://www.nytimes.com/2018/02/28/opinion/corporate-america-suppressing-wages.html (last
 visited Nov. 1, 2018).



                                                 10
Case 3:18-cv-00825-JHM-RSE Document 1 Filed 12/14/18 Page 11 of 37 PageID #: 11




 with six high-tech employers prohibited those companies from engaging in anticompetitive no-

 solicitation agreements relating to their employees on a going-forward basis.

          35.   As noted above, the 2016 DOJ/FTC Antitrust Guidance for Human Resource

 Professionals states: “Naked wage-fixing or no-poaching agreements among employers, whether

 entered into directly or through a third party intermediary, are per se illegal under the antitrust

 laws.”

          36.   On November 21, 2017, United States Senators Cory Booker and Elizabeth Warren

 wrote to then-Attorney General Jeff Sessions, asking the AG to respond to questions about DOJ’s

 approach to addressing the anti-competitive effects of proliferating no-poach agreements in the

 franchise context in particular.

          37.   In January 2018, and at several speaking events since that time, DOJ Antitrust Chief

 and Assistant Attorney General Makan Delrahim disclosed that the DOJ Antitrust Division is

 presently pursuing a number of criminal cases relating to employer no-hire agreements. As noted

 above, DOJ treats such agreements as per se unlawful under Section 1 of the Sherman Act.

          38.   In April 2018, the DOJ announced that it had resolved an investigation into a no-

 poach agreement among firms in the rail industry, which – like the other matters discussed above

 – it labeled as per se unlawful.

          39.   In July 2018, Attorneys General from 11 states announced an investigation into no-

 poaching hiring practices at a number of fast food franchise chains. According to a release from

 Illinois Attorney General Lisa Madigan, the state is investigating no-poach agreements because

 those agreements “unfairly stop[] low-income workers from advancing and depress[] their wages.”

 The state AGs demanded documents and information from franchisors about their no-poach

 practices.




                                                 11
Case 3:18-cv-00825-JHM-RSE Document 1 Filed 12/14/18 Page 12 of 37 PageID #: 12




        40.     In July 2018, Washington Attorney General Bob Ferguson announced that in order

 to avoid lawsuits, seven franchisors had reached agreements to discontinue enforcement of no-

 poach provisions and to take steps to remove no-poach language from franchise agreements going

 forward. Papa John’s was not among these franchisors.

        41.     In August 2018, Attorney General Ferguson announced that in order to avoid

 lawsuits, eight additional restaurant chain franchisors had agreed to discontinue enforcement of

 no-poach provisions and to take steps to remove no-poach language from franchise agreements

 going forward. Papa John’s was, again, not among these franchisors.

        42.     In September 2018, Papa John’s, too, finally entered into an Assurance of

 Discontinuance with the Washington AG relating to the no-poach and no-hire agreement

 evidenced in its pre-November 2017 franchise agreements.             AG Ferguson announced on

 September 13, 2018, that among eight additional restaurant chain franchisors (bringing the total to

 23), Papa John’s had agreed to discontinue enforcement of no-poach provisions and to take steps

 to remove no-poach language from certain franchise agreements going forward. In particular,

 Papa John’s agreed that it would, inter alia, (i) not include the no-solicit and no-hire provision in

 any of its future franchise agreements; (ii) not enforce the no-solicit and no-hire provision in any

 of its existing franchise agreements, and “will not seek to intervene or defend in any way the

 legality of any no-poach provision in any litigation in which a franchisee may claim third-party

 beneficiary status rights to enforce an existing no-poaching provision;” (iii) notify all of its

 Washington franchisees of its agreement with the Washington AG; and (iv) take steps to amend

 existing franchise agreements with entities in Washington to remove any no-poaching provisions

 in existing franchise agreements. The Assurance of Discontinuance notes that if any Washington

 franchise owner is unwilling to consent to the change to its franchise agreement, or demands other




                                                  12
Case 3:18-cv-00825-JHM-RSE Document 1 Filed 12/14/18 Page 13 of 37 PageID #: 13




 material changes which are unacceptable to Papa John’s, then Papa John’s will provide the name

 and address of the “resisting franchisee” to the Washington AG.

        43.     According to the Assurance of Discontinuance, Papa John’s had, in November

 2017, “elected to remove the ‘no-poaching provision’ from its standard franchise agreements

 nationwide on a going forward basis.” Such a prospective change, if it was made at that time, still

 kept in place franchise agreements containing the ‘no-poaching provision’ governing thousands of

 restaurants around the United States. Papa John’s made no assurance that it would attempt to

 remove the provisions from non-Washington franchise agreements. Papa John’s also made no

 assurance that it would notify non-Washington franchisees of its agreement with the Washington

 AG. Finally, no action taken by AG Ferguson or by Papa John’s resolves any civil liability to

 restaurant employees – within Washington or in any other state.

 The Papa John’s System

        44.     Founded in 1984, Papa John’s is today one of the world’s largest restaurant chains,

 with more than 5,000 restaurants worldwide, serving customers daily in more than 44 countries.14

 Papa John’s primarily sells pizza, though its menu includes wings, sides, drinks, and desserts.

        45.     Papa John’s restaurants are owned and operated either by Papa John’s itself (or its

 predecessor or affiliates), or by franchisees. Papa John’s revenues come from the rent, royalties

 (currently 5% of gross sales), and franchise fees paid by franchisees, as well as from sales in its

 company-operated restaurants.




 14
         Papa John’s Form 10-K Annual Report for the fiscal year ending December 31, 2017
 (hereafter “Annual Report”) at 3, available at https://www.sec.gov/Archives/edgar/data/901491/
 000155837018001176/0001558370-18-001176-index.htm (last visited Nov. 1, 2018).



                                                 13
Case 3:18-cv-00825-JHM-RSE Document 1 Filed 12/14/18 Page 14 of 37 PageID #: 14




         46.     As of 2017, approximately 2,739 of the 3,441 Papa John’s U.S. restaurants (roughly

 80%) were franchisee-owned and operated.15

         47.     Traditional Papa John’s franchise restaurants are typically located on or near main

 thoroughfares. Each franchisee is responsible for locating an appropriate restaurant site, which

 must be approved by Papa John’s. The franchise is required to operate the restaurant at the specific

 site that Papa John’s approves, and may not relocate without Papa John’s approval.

         48.     Most of the company’s franchisees are subject to a standard 10-year franchise

 license agreement. The initial Papa John’s franchise fee is currently $25,000. In its 2017 Franchise

 Disclosure Document (“FDD”), Papa John’s estimated that the total investment necessary to begin

 operation of a Papa John’s franchise restaurant ranges from $130,120 to $844,420.

         49.     Each franchise is operated by an independently owned and managed business, by

 an entity that is a separate legal entity from Papa John’s. Papa John’s licenses to franchisees the

 right to use the Papa John’s brand and system in the operation of these independently owned

 franchise restaurants. In addition to franchise fees and royalties, franchisees also pay other

 advertising and marketing fund contributions.

         50.     Like other fast food chains in the industry, Papa John’s restaurants maintain teams

 of staff in order to oversee operations and guide entry-level employees through daily

 responsibilities.

 Papa John’s Franchisees: Independent Restaurant Owners Competing with One Another
         51.     Each franchise is operated by an entity that is a separate legal entity from Papa

 John’s. Each franchise is an independently owned and independently managed business.




 15
         Id. at 6.



                                                 14
Case 3:18-cv-00825-JHM-RSE Document 1 Filed 12/14/18 Page 15 of 37 PageID #: 15




        52.     In executing the Papa John’s franchise agreement, a franchisee specifically agrees

 that neither it nor Papa John’s will be “an agent, legal representative, subsidiary, joint venturer,

 partner, employee, or servant of the other for any purpose whatsoever.”16 Franchisees agree that

 there is no fiduciary relationship between the parties and that franchisees are and will remain

 “independent contractor[s].”17

        53.     A franchisee agrees to “hold [itself] out to the public as an independent contractor,

 separate and apart from [Papa John’s].”18 Franchisees also agree to identify themselves, in places

 conspicuous to the public and to employees, as “an independently owned and operated

 franchise.”19 Franchisees must identify themselves as the owners of franchise in conjunction with

 any use of the Papa John’s proprietary marks, including on checks, invoices, receipts, letterhead,

 contracts, and all employment-related documents.20

        54.     Franchisees are responsible for day-to-day operations, including employment

 matters.21   The Papa John’s franchise agreement itself specifies that franchisees “have full

 responsibility for the conduct and terms of employment for [the franchisees’] employees and the

 day-to-day operation of [the franchisees’] business, including hiring, termination, pay practices

 and any other employment practices.”22



 16
        FA, ¶21.
 17
        Id.
 18
        Id.
 19
        FA, ¶7(d).
 20
        Id.
 21
        Annual Report at 14.
 22
        FA, ¶11(c).


                                                 15
Case 3:18-cv-00825-JHM-RSE Document 1 Filed 12/14/18 Page 16 of 37 PageID #: 16




        55.     The Papa John’s franchise agreement elsewhere specifies that Papa John’s “will

 have no responsibility for the day-to-day operations of the Restaurant or the management of your

 business, . . . [and] no responsibility for or control or supervision of your employees or your

 employment practices.”23

        56.     Papa John’s franchisees and restaurants compete with each other. In its Franchise

 Disclosure Document, Papa John’s discloses to prospective franchisees “you may face competition

 from other Papa John’s franchisees, from restaurants that we own, or from other channels of

 distribution or competitive brands that we control.”24

        57.     The traditional franchise is for a single restaurant at a specified location. The

 franchisee is allowed a one-and-one-half mile radius around the location (or a one-half mile radius

 in certain densely populated urban areas) within which Papa John’s will not locate, or license

 another to locate, a Papa John’s restaurant. Papa John’s may, however, open or franchise the right

 to open “non-traditional” location restaurants within that area, such as within shopping malls,

 hospitals, airports, or sports arenas. Papa John’s tells franchisees – and they acknowledge in

 executing the franchise agreement – that franchisees “will compete with other Papa John’s

 restaurants, that are now, or that may in the future be, located near or adjacent to your Territory.”25

 Papa John’s informs franchisees (and they acknowledge) that other Papa John’s restaurants may




 23
        FA, ¶21(b).
 24
        Papa John’s International 2017 Franchise Disclosure Document (hereafter, “FDD”), Item
 12.
 25
        FA, ¶5(a).



                                                   16
Case 3:18-cv-00825-JHM-RSE Document 1 Filed 12/14/18 Page 17 of 37 PageID #: 17




 solicit or make sales within the franchisee’s territory, and that Papa John’s has no duty to “protect”

 the franchisee from any such sales, solicitations, or attempted sales.26

         58.       The Papa John’s FDD also warns prospective franchisees that except as provided

 in a “Development Area” agreement (contemplating a schedule for opening multiple restaurants),

 the franchisee will not be granted any “option, right of first refusal or similar right to acquire

 additional restaurants . . . .”27

 The Agreement Not to Compete for Employees
         59.       Notwithstanding that each franchise is an independently owned and operated

 business that competes with other franchises and with company-owned restaurants, and

 notwithstanding that each (ostensibly) has “full responsibility for the conduct and terms of

 employment for [the franchisees’] employees and the day-to-day operation of [the franchisees’]

 business, including hiring, termination, pay practices and any other employment practices,”28 Papa

 John’s franchisees have agreed not to compete with each other or with Papa John’s with respect to

 hiring employees.      This agreement was and is evidenced by and memorialized in explicit

 contractual terms contained in franchisees’ Papa John’s franchise agreements.

         60.       In particular, each franchisee who signed a new (or renewed) franchise agreement

 beginning no later than 2010 and continuing through at least November 2017, agreed not to,

 “during the Term and for a period of one year after expiration or termination of the Franchise,

 employ or seek to employ any person who is employed by [Papa John’s], [Papa John’s] Affiliates




 26
         See id.
 27
         FDD, Item 12.
 28
         FDD, Item 11.



                                                  17
Case 3:18-cv-00825-JHM-RSE Document 1 Filed 12/14/18 Page 18 of 37 PageID #: 18




 or by any of [Papa John’s] franchisees, or otherwise directly or indirectly solicit, entice or induce

 any such person to leave their employment.”29

        61.     In executing the franchise agreement, franchisees contractually agree that any

 violation of the no-poach, no-hire agreement is a non-curable default of the franchise agreement

 providing grounds for termination upon notice.30 A violation of the no-poach agreement would

 thus risk the franchisee’s initial franchise fee and its entire investment in the business.

        62.     Franchise termination carries additional risks. Franchisees agree to injunctive relief

 and specific performance obligations, and also agree to pay Papa John’s “all damages, costs and

 expenses, including reasonable attorneys’ fees” incurred by Papa John’s in obtaining injunctive or

 other relief for the enforcement of the agreement.31 Franchisees also covenant that for a period of

 two years after termination (or expiration) of the franchise, they will not engage “directly or

 indirectly” in any “Competitive Business” (as defined in the agreement) within a 10-mile radius

 of either the restaurant or any location that operates another Papa John’s restaurant. 32




 29
          FA, ¶16(e). As noted above, as a part of the September 12, 2018 Assurance of
 Discontinuance that Papa John’s entered into with the Washington AG, Papa John’s asserted that
 it “elected to remove” the no-solicit and no-hire provision from new franchise agreements “in
 November 2017.” It did not, however, remove the provision from existing franchise agreements
 at that time. Papa John’s agreed with the Washington AG in September 2018 to attempt to amend
 existing agreements with entities in Washington in order to remove any no-poaching provisions.
 It has never agreed to do so with respect to existing non-Washington franchise agreements. And
 while the standard restaurant franchise agreement appended to Papa John’s 2018 Franchise
 Disclosure Document (dated March 9, 2018) no longer contains the no-poaching provision; the
 provision remains in the 2018 franchise agreement for “Non-Traditional Restaurants.”
 30
        FA, ¶19(b).
 31
        Id., ¶20(a)(ii).
 32
        Id., ¶20(a)(x).



                                                   18
Case 3:18-cv-00825-JHM-RSE Document 1 Filed 12/14/18 Page 19 of 37 PageID #: 19




        63.     Violation of the no-poach agreement thus subjects the franchisee to potential non-

 curable default and termination of the franchise, attorneys’ fees and costs, and the damage of a

 covenant to not compete against Papa John’s for two full years after termination.

        64.     Papa John’s franchises, like other franchises, are made available on standardized

 terms. So, a franchisee who enters into a Papa John’s franchise agreement knows that the same

 terms it has agreed to also apply to other franchisees.

        65.     One of the standard terms in Papa John’s franchise agreements with all its

 franchisees (at least until November 2017) is the no-poach provision referred to above.

        66.     Even though Papa John’s removed the no-poach language from its standard

 restaurant franchise agreements signed either after November 2017, or signed on or after March 9,

 2018, thousands of Papa John’s franchise restaurants were already (and remain) in existence and

 operating under older versions of the franchise agreement that contain the restraint. The restraint

 provision also continues to exist in non-traditional store franchise agreements signed even after

 March 9, 2018.

        67.     The Papa John’s franchise agreement contains an integration clause. Franchisees

 specifically contract for a franchise that is governed by the terms of the franchise agreement a

 franchisee executes and not by terms later agreed-to by other franchisees. Papa John’s informs

 prospective franchisees that the terms of the contract will govern the franchise.

        68.     The Papa John’s FDD includes a list of all Papa John’s franchisees, organized by

 name and address. Franchisees thus know that these entities are the other franchisees as to whom

 the no-poach agreement memorialized in the franchise agreement applies.




                                                  19
Case 3:18-cv-00825-JHM-RSE Document 1 Filed 12/14/18 Page 20 of 37 PageID #: 20




        69.     The no-poach and no-hire agreement among Papa John’s and its franchisees is

 short-sighted and ultimately not in the franchisees’ independent interest, even though it is in the

 interest of the conspirators as a whole when acting together.

        70.     The no-poach and no-hire agreement does not serve the interests of ensuring that

 Papa John’s restaurants produce a quality product.

        71.     The no-poach and no-hire agreement does not serve fast-food customers because it

 does not incentivize Papa John’s and franchisees to invest in training workers to improve the Papa

 John’s food, experience, and service.

        72.     Consumers can gain from competition among employers because a more

 competitive workforce may create more or better goods and services. Further, unemployment is

 at record lows, yet wage growth has remained sluggish. Fast-food workers regularly rely on public

 assistance to supplement their income. Higher wages would lessen the strain on public assistance,

 benefiting all consumers.

        73.     The no-poach and no-hire agreement is not in the independent interest of Papa

 John’s franchisees and restaurants if acting unilaterally. Employees are critical to the success of

 Papa John’s franchises and restaurants.      A significant component of making the franchise

 profitable is hiring qualified, motivated, and superior employees.        Therefore, it is in the

 independent interest of each Papa John’s franchisee to compete for the most talented and

 experienced restaurant employees.

        74.     By adhering to the no-poach and no-hire agreement, franchisees artificially restrict

 their own ability to hire employees in a manner that is inconsistent with their own unilateral

 economic interests. By acting in concert, however, they also protect themselves from having their

 own employees poached by other franchises that see additional value in those employees, such as




                                                 20
Case 3:18-cv-00825-JHM-RSE Document 1 Filed 12/14/18 Page 21 of 37 PageID #: 21




 their training, experience and/or work ethic. This allows franchisees and Papa John’s to retain

 their best employees without having to pay market wages to these employees or compete in the

 market place relative to working conditions and promotion opportunities.

         75.     Most importantly, the no-poach and no-hire agreement does not serve restaurant

 employees because it does not incentivize Papa John’s or franchisees to invest in higher wages,

 benefits, and improved working conditions, i.e., to compete for their labor. It also dis-incentivizes

 employees to perform their best work as those efforts are not rewarded commensurately.

 Competition among employers helps actual and potential employees through higher wages, better

 benefits, or other terms of employment.

         76.     Papa John’s franchisees and company-owned restaurants have a shared interest,

 however, in keeping labor costs low. As noted above, franchisees pay to Papa John’s royalties

 based on a percentage of gross sales. Cost of labor therefore has a direct impact on franchisee

 profitability. By agreeing to not compete for labor, franchisees act against their unilateral self-

 interest, but serve their shared interest.

         77.     But for the no-poach agreement, each Papa John’s franchise is its own economic

 decision-maker with respect to hiring, firing, staffing, promotions, and employee wages. But for

 the no-poach agreement, each Papa John’s franchise would compete with Papa John’s and with

 each other for the best-performing employees.

 Other Evidence of Papa John’s System-Wide Commitment to Suppressing Employee Wages
 and Mobility and of the Unlawful Agreement
         78.     Low wages are consistent, even if not uniform, across the Papa John’s system. This

 has allowed Papa John’s owners and executives, and Papa John’s franchisees, to become wealthy

 while full-time, hardworking employees often must resort to government benefits just to put food




                                                  21
Case 3:18-cv-00825-JHM-RSE Document 1 Filed 12/14/18 Page 22 of 37 PageID #: 22




 on their own tables. A significant reason for this is that Papa John’s has orchestrated an agreement

 among franchisees to stifle employee wages and mobility.

        79.     The average fast-food worker in the United States makes approximately $19,900

 per year, while the average fast-food CEO earns $1.2 million per year.

        80.     If Papa John’s and franchisees had to either pay and promote good employees, or

 lose them to competitor locations, they would be forced to pay competitive wages and provide

 competitive promotion opportunities. However, because of the no-hire agreement, and because

 the education, training, and experience within the Papa John’s system are unique to Papa John’s

 and not transferrable to other restaurants, Papa John’s and franchisees do not have to compete with

 other Papa John’s franchisees, and do not have to compete with non-Papa John’s businesses for

 their employees.

        81.     Hart Research Associates surveyed 1,088 fast food workers in 10 major metro

 areas, and found that 89% of fast food workers have experienced wage-theft, in multiple forms, at

 their fast food job. Wage theft occurred through forcing employees to work off the clock, not

 paying workers for all hours worked, denying breaks, and failing to pay for overtime.33

        82.     From 2007 to 2011, fast food workers in the U.S. drew an average of $7 billion of

 public assistance annually because of low wages.

        83.     Papa John’s is a member of the American Pizza Community (“APC”), a powerful

 arm of the food industry lobby specifically speaking for “Big Pizza.” The APC coalition was

 founded in 2010 and includes many of the nation’s other largest pizza retailer chains, including

 Domino’s, Little Caesars, and Pizza Hut – each of which, like Papa John’s, is a franchisor. Among



 33
        See Hart Research Associates, Key Findings for Survey of Fast Food Workers (April 1,
 2014), http://big.assets.huffingtonpost.com/NationalWageTheftPollMemo.pdf (last visited Nov.
 1, 2018).


                                                 22
Case 3:18-cv-00825-JHM-RSE Document 1 Filed 12/14/18 Page 23 of 37 PageID #: 23




 other causes, the APC has been an active critic of the Department of Labor’s final ruling on

 overtime eligibility in 2016. That ruling doubled the overtime salary threshold from $23,660 to

 $47,476, guaranteeing overtime pay for millions of additional workers. The APC previously

 opposed a minimum wage hike in California and lists labor employment policies as among the top

 issues on its website.

        84.     Papa John’s and its franchisees are well-versed in no-poaching efforts as they

 regularly employ highly restrictive “non-compete” agreements binding the franchise owners.

 Pursuant to the franchise agreement, both during and after the franchise term, Papa John’s

 franchisees are contractually prohibited from engaging, directly or indirectly, in any other business

 that operates restaurants that sell pizza or any other products that are the same as those sold by

 Papa John’s restaurants.

        85.     Additional evidence also supports the notion that franchisees have agreed not to

 hire each other’s employees and had means to police that agreement.

        86.     Papa John’s form employee applications include a specific inquiry into whether the

 candidate has previously been employed at a Papa John’s restaurant. The application requests

 information about the dates and location of any such employment. The potential employer can use

 this information to quickly determine whether the no-hire agreement is implicated for an applicant.

        87.     In addition to their shared motivation to enforce the no-poach and no-hire

 agreement, and their actual understanding of the no-poach and no-hire agreement, Papa John’s

 franchisees also have abundant opportunity to communicate about and coordinate their agreement.

 Papa John’s holds regular or annual business conferences or conventions, at which franchisees

 have an opportunity to meet and discuss their no-poaching scheme. In addition, the Papa John’s

 Franchise Association also conducts regular meetings or conferences of franchisees.




                                                  23
Case 3:18-cv-00825-JHM-RSE Document 1 Filed 12/14/18 Page 24 of 37 PageID #: 24




 Employment with Non-Papa John’s Brands Is Not a Reasonable Substitute for Papa John’s
 Employees

        88.       Training, education, and experience within the Papa John’s system are not

 transferrable to other restaurants for a number of reasons.

        89.       Papa John’s characterizes its restaurants as being part of a “unique system which

 includes . . . special recipes and menu items; . . . software and programs; standards, specifications

 and procedures for operations systems for communicating with [Papa John’s], suppliers and

 customers; procedures for quality control; training and assistance; and advertising and promotional

 programs[.]”34

        90.       Papa John’s restaurants and franchisees utilize Papa John’s own operations

 systems, including certain mandatory specifications, standards, and operating procedures set forth

 in Papa John’s manuals. Papa John’s treats all information in the Manuals, policy and procedure

 statements, and other notices as confidential information and trade secrets. Experience and

 training with these systems is of little value to other restaurants.

        91.       Papa John’s restaurants and franchisees utilize a specified “Information System”

 and “Designated Software.” These may include the brands, types, makes and/or models of

 communications and computer systems, hardware, and network devices Papa John’s requires,

 along with point-of-sale systems, information storage, retrieval and transmission systems and

 security systems. The Designated Software includes proprietary programs Papa John’s treats the

 Information System as proprietary to Papa John’s. Experience with these systems is of little value

 to other brand restaurants.




 34
        FDD, Item 1.


                                                   24
Case 3:18-cv-00825-JHM-RSE Document 1 Filed 12/14/18 Page 25 of 37 PageID #: 25




        92.     Papa John’s restaurants and franchisees use approved or mandatory suppliers and

 vendors affiliated with Papa John’s. Experience with these vendors is of little value to other

 restaurants.

        93.     A no-poach and no-hire agreement like the agreement between and among Papa

 John’s and its franchisees reduces employees’ outside options and lowers their quit rate, thereby

 increasing the share of net-returns captured by employers. Further, a franchise-wide no-hire

 agreement increases the specificity of human capital investment, as training that is productive

 throughout the franchise chain can be used only by a single franchisee pursuant to the agreement.

                      REPRESENTATIVE PLAINTIFF ALLEGATIONS
                              AND ANTITRUST INJURY

        94.     Plaintiff Jay Houston began working at NOCO Pizza, Inc’s Papa John’s restaurant

 in Fort Collins, Colorado in June 2018. At all relevant times, Houston was and is an at-will

 employee, paid on an hourly basis.

        95.     Houston works as a Prep Cook and Driver for minimum wage and has received no

 raises or promotions. Houston works about six to seven hours per day, approximately five to six

 days per week. Houston gets paid an hourly rate of $10.20 per hour while working in-restaurant

 and $7.18 per hour plus tips when making deliveries. Houston is currently employed by NOCO

 Pizza, Inc.’s Papa John’s restaurant.

        96.     The no-poach and no-hire agreement between and among Papa John’s and its

 franchisees suppressed Plaintiff’s wages, inhibited his employment mobility, and lessened his

 professional work opportunities.




                                                25
Case 3:18-cv-00825-JHM-RSE Document 1 Filed 12/14/18 Page 26 of 37 PageID #: 26




 Antitrust Injury
        97.     Plaintiff suffered reduced wages, reduced employment benefits, loss of

 professional growth opportunities, and worsened working conditions because of the express

 restraint of trade among Papa John’s and its franchisees, as orchestrated by Papa John’s itself.

        98.     Suppressed wages and employment benefits resulting from employers’ agreement

 not to compete with each other in the labor market is injury of the type the antitrust laws were

 intended to prevent and flow from that which makes the no-hire agreement unlawful.

        99.     Indeed, the no-poach and no-hire agreement embodies norms that are widely

 accepted across the fast-food industry and are familiar to franchisees. In advising new restaurant

 owners on how to hire employees, one industry expert instructs that “you have to be careful that

 you do not earn a reputation for stealing other people’s employees.”

        100.    The potential for broader collusion in franchise chains is enhanced when no-poach

 agreements are in place. Collusion is promoted when the no-poach agreements can be easily

 generated and monitored amongst a concentrated group of competitors who all stand to gain profits

 from the collusion while maintaining similar costs.

        101.    The Papa John’s no-hire agreement significantly restricts employment

 opportunities for low-wage workers at all Papa John’s restaurants, including those who have not

 sought employment with a competitor franchise and those who have not been contacted by a

 competitor franchise. Such a restriction causes a wider effect upon all Papa John’s employees.

        102.    Plaintiff was a victim of the no-poach and no-hire agreement. By adhering to that

 agreement, otherwise independently owned and operated competitor businesses suppressed wages

 and stifled labor market competition for improved employment opportunities.




                                                 26
Case 3:18-cv-00825-JHM-RSE Document 1 Filed 12/14/18 Page 27 of 37 PageID #: 27




                                  CLASS ACTION ALLEGATIONS

        103.    Plaintiff brings this action on his own behalf, and on behalf of a nationwide class

 pursuant to Federal Rules of Civil Procedure, Rules 23(a), 23(b)(2), and/or 23(b)(3). The class is

 defined as:

                All persons in the United States who are current or former
                employees at all Papa John’s restaurants.

        104.    Excluded from the Class are Defendants, their affiliates, officers and directors, and

 the Court. Plaintiff reserves the right to modify, change, or expand the Class definition on

 discovery and further investigation.

        105.    Numerosity: Upon information and belief, the Class is so numerous that joinder of

 all members is impractical; there are thousands of Papa John’s restaurants in the U.S. While the

 exact number and identities of the individual members of the Class are unknown at this time, such

 information being in the sole possession of Defendants and obtainable by Plaintiff only through

 the discovery process, Plaintiff believes, and on that basis alleges, that thousands of Class members

 are the subjects of the Class.

        106.    Existence and Predominance of Common Questions of Fact and Law: Common

 questions of fact and law exist as to all members of the Class. These questions predominate over

 the questions affecting individual Class members. These common legal and factual questions

 include, but are not limited to, whether:

                a.      Defendants orchestrated and engaged in unlawful contracts, combinations,

                        and/or conspiracies in restraint of trade and commerce;

                b.      Defendants violated the Sherman Antitrust Act, 15 U.S.C. §§1, et seq.;

                c.      Defendants should be required to disclose the existence of such agreements,

                        contracts, combinations, and/or conspiracies;



                                                  27
Case 3:18-cv-00825-JHM-RSE Document 1 Filed 12/14/18 Page 28 of 37 PageID #: 28




                d.      Plaintiff and Class members are entitled to damages, restitution,

                        disgorgement, equitable relief, and/or other relief; and

                e.      The amount and nature of such relief to be awarded to Plaintiff and the

                        Class.

        107.    Typicality: All of Plaintiff’s claims are typical of the claim of the Class inasmuch

 as Plaintiff was a Papa John’s restaurant employee and each member of the Class either was or is

 a Papa John’s restaurant employee subject to the same agreements and rules as Plaintiff. Further,

 Plaintiff and all the members of the Class sustained the same monetary and economic injuries of

 being subjected to artificial suppression of compensation, wages, benefits, and growth opportunity,

 and the remedy sought for each is the same in which Plaintiff seeks relief against Defendants for

 themselves and all absent Class members.

        108.    Adequacy: Plaintiff is an adequate representative because his interests do not

 conflict with the interest of the Class that he seeks to represent, he has retained counsel which is

 competent and highly experienced in complex class action litigation, and he intends to prosecute

 this action vigorously. The interests of the Class will be fairly and adequately protected by Plaintiff

 and his counsel.

        109.    Superiority: A class action is superior to all other available means of fair and

 efficient adjudication of the claims of Plaintiff and members of the Class. The injuries suffered

 by each individual Class member are relatively small in comparison to the burden and expense of

 the individual prosecution of the complex and extensive litigation necessitated by Defendants’

 conduct. It would be virtually impossible for members of the Class individually to redress

 effectively the wrongs done to them. Even if the members of the Class could afford such individual

 litigation, the court system could not. Individualized litigation presents a potential for inconsistent




                                                   28
Case 3:18-cv-00825-JHM-RSE Document 1 Filed 12/14/18 Page 29 of 37 PageID #: 29




 or contradictory judgments. Individualized litigation increases the delay and expense to all parties

 and to the court system, presented by the complex legal and factual issues of the case. By contrast,

 the class action device presents far fewer management difficulties and provides the benefits of

 single adjudication, an economy of scale, and comprehensive supervision by a single court. Upon

 information and belief, members of the Class can be readily identified and notified based on, inter

 alia, Defendants’ employment records and franchisees’ records.

        110.    Defendants have acted, and refuse to act, on grounds generally applicable to the

 Class, thereby making appropriate final equitable relief with respect to the Class as a whole.

                               FRAUDULENT CONCEALMENT
        111.    Plaintiff and the Class members had neither actual nor constructive knowledge of

 the unlawful no-poach and no-hiring conspiracy orchestrated by Defendants, nor would any

 reasonable amount of diligence by Plaintiff or the Class have put them on notice of the conspiracy.

 Any statute of limitations is therefore tolled by Defendants’ intentional concealment of their no-

 poach and no-hire agreement.       Plaintiff and the Class members were deceived regarding

 Defendants’ collusion to suppress wages and employment mobility and could not reasonably

 discover the Defendants’ anticompetitive conduct.

        112.    Neither Defendants nor franchisees disclosed the existence of the no-poach and no-

 hire conspiracy to Plaintiff or the Class members.

        113.    Papa John’s public statements conceal the fact that it orchestrated and engaged in a

 no-poach and no-hire conspiracy among franchisees.

        114.    In describing its work culture to employees and prospective employees, Papa

 John’s says “Our biggest ingredients are our people.”35 Papa John’s tells prospective employees


 35
        https://jobs.papajohns.com/creative/culture (last visited November 9, 2018).



                                                 29
Case 3:18-cv-00825-JHM-RSE Document 1 Filed 12/14/18 Page 30 of 37 PageID #: 30




 that “We believe in rewarding the hard work and inspiring ideas of our associates, at all levels

 throughout our organization. And we offer many ways to grow.”36

        115.    Papa John’s tells prospective employees that “At Papa John’s, it’s possible to start

 with just your talent and become something greater. Here, it’s not uncommon for a team member

 to transition into management . . . And as you grow, we’ll be there to encourage you, recognize

 you and provide the resources you need to accomplish your professional aspirations.”37 These

 statements conceal the fact that Papa John’s and its franchisees have in fact colluded to suppress

 the wages of restaurant employees.

        116.    The hiring section of Papa John’s website directs prospective employees to a

 “Search Jobs” utility that identifies particular openings available at specific franchise and store

 locations in the geographic area selected by a prospective employee. On its website, Papa John’s

 also informs visitors that “employees of franchised restaurants are not employees of Papa John’s

 corporate and Papa John’s corporate does not set or control the terms of employment at its

 franchised restaurants. Employment terms, including pay, hours and benefits will be determined

 by the franchisee-owner of the franchised restaurant and may not be the same as those offered by

 Papa John’s corporate.”38 These statements highlight the supposed independence of franchisee-

 employers and conceal the existence of the collusive no-poach agreement.

        117.    As alleged above, each franchisee similarly informs its employees that it has “full

 responsibility for the conduct and terms of employment for [its] employees and the day-to-day




 36
        http://www.papajohnshiring.com/ (last visited November 9, 2018).
 37
        https://jobs.papajohns.com/creative/careergrowth (last visited November 9, 2018).
 38
        See https://jobs.papajohns.com (last visited Nov. 1, 2018).



                                                 30
Case 3:18-cv-00825-JHM-RSE Document 1 Filed 12/14/18 Page 31 of 37 PageID #: 31




 operation of [its] business, including hiring, termination, pay practices and any other employment

 practices.”39 Franchisees display notice at “conspicuous” locations informing employees that the

 franchisee, and not Papa John’s, is the employer. Franchisees identify themselves to employees

 as “independently owned and operated,” and identify themselves as such in conjunction with the

 use of Papa John’s marks and in employment-related documents. These actions also conceal the

 existence of the collusive no-poach agreement.

        118.    In its Code of Ethics and Business Conduct, Papa John’s asserts that it “complies

 with all applicable labor and employment laws and regulations,” and acknowledges that

 “[a]ntitrust laws prohibit agreements among companies that fix prices, divide markets, limit

 production or otherwise interfere with the free marketplace.”40 Papa John’s asserts that its

 Officers, Directors, and Team Members all “have the right to expect Papa John’s to conduct its

 business lawfully, responsibly and with the highest moral and ethical standards.”41         These

 statements conceal the existence of the collusive no-poach agreement.

        119.    Plaintiff and the Class would thus have no reason to know of the no-poach and no-

 hire agreements evidenced by franchisees’ contractual undertakings with Defendants. Plaintiff

 and the Class are not parties to franchisees’ contractual franchise agreements with Papa John’s.

 Nor are these contracts routinely provided to Plaintiff.

        120.    Although Defendants provide their form franchise documents to state regulators,

 franchise disclosure documents and form franchise agreements are made available by Defendants




 39
        FA, ¶11(c).
 40
        See Code of Ethics at 8.
 41
        Id. at 1.



                                                  31
Case 3:18-cv-00825-JHM-RSE Document 1 Filed 12/14/18 Page 32 of 37 PageID #: 32




 only upon request by prospective franchisees. Obtaining Defendants’ historic franchise disclosure

 documents and form franchise agreements is even more difficult.

        121.    In order to obtain Defendants’ current franchise disclosure documents and form

 franchise agreement from Papa John’s, a prospective franchisee must submit an application (with

 supporting documents) seeking to open a franchise. Only after Papa John’s reviews the application

 to ensure that the franchisee meets initial qualifications does Papa John’s provide the franchise

 disclosure document. Prospective franchisees are told that in order to qualify for consideration,

 they should have a minimum of $75,000 in cash or liquid assets, a net worth of $250,000 or greater,

 and have the ability to obtain financing up to $275,000 to cover the cost of opening a location.

 Even these are called “minimum requirements,” which “do not represent the total potential costs

 to open and operate one or more Papa John’s units.”42

        122.    Defendants’ franchise disclosure documents and form franchise agreements are not

 routinely provided to employees (or prospective employees) of restaurants, whether by

 Defendants, by franchisee employers, by regulators, or by anyone else.          Historic franchise

 disclosure documents and form franchise agreements would never be available to franchisee

 employees or prospective employees.

        123.    Even upon entering into the Assurance of Discontinuance with the Washington AG,

 Papa John’s continued to deny that the no-poaching language in its franchise agreements was in

 violation of any law.




 42
        https://www.papajohns.com/franchise/franchise-ownership-process.html (last visited Nov.
 1, 2018).


                                                 32
Case 3:18-cv-00825-JHM-RSE Document 1 Filed 12/14/18 Page 33 of 37 PageID #: 33




        124.    Because of Defendants’ successful deceptions and other concealment efforts

 described herein, Plaintiff and the Class members had no reason to know Defendants had conspired

 to suppress compensation or employee mobility.

        125.    As a result of Defendants’ fraudulent concealment of the conspiracy, the running

 of any statute of limitations has been tolled with respect to the claims that Plaintiff and the Class

 members have as a result of the anticompetitive and unlawful conduct alleged herein.

                                      CLAIMS FOR RELIEF

                      COUNT I: VIOLATIONS OF SECTION 1 OF THE
                          SHERMAN ACT, 15 U.S.C. §1, et seq.
        126.    Plaintiff, on behalf of himself and all others similarly situated, re-alleges and

 incorporates by reference the allegations contained in the preceding and succeeding paragraphs of

 this Complaint, and further alleges against Defendants as follows:

        127.    Beginning no later than 2010, Defendants orchestrated, entered into, and engaged

 in unlawful contracts, combinations in the form of trust or otherwise, and/or conspiracies in

 restraint of trade and commerce in violation of Section 1 of the Sherman Act, 15 U.S.C. §1, et seq.

        128.    Defendants engaged in predatory and anticompetitive behavior by orchestrating an

 agreement to restrict competition with and among Papa John’s franchisees, which unfairly

 suppressed employee wages, and unreasonably restrained trade.

        129.    Defendants’ conduct included concerted efforts, actions and undertakings among

 the Defendants and franchise owners with the intent, purpose and effect of: (a) artificially

 suppressing the compensation of Plaintiff and the Class members; (b) eliminating competition with

 and among franchise owners for skilled labor; and (c) restraining employees’ ability to secure

 better compensation, advancement, benefits, and working conditions.




                                                  33
Case 3:18-cv-00825-JHM-RSE Document 1 Filed 12/14/18 Page 34 of 37 PageID #: 34




        130.    Defendants perpetrated the scheme with the specific intent of lowering costs to the

 benefit of Defendants and franchise owners.

        131.    Defendants’ conduct in furtherance of the no-poach and no-hire agreement was

 authorized, ordered, or executed by their officers, directors, agents, employees, or representatives

 while actively engaging in the management of Defendants’ affairs.

        132.    Plaintiff and the Class members have received lower compensation from Papa

 John’s and franchise businesses than they otherwise would have received in the absence of

 Defendants’ unlawful conduct and, as a result, have been injured in their property and have

 suffered damages in an amount according to proof at trial.

        133.    Defendants’ contracts, combinations, and/or conspiracies are per se violations of

 Section 1 of the Sherman Act.

        134.    In the alternative, Defendants are liable under a “quick look” analysis where an

 observer with even a rudimentary understanding of economics could conclude that the

 arrangements in question would have an anticompetitive effect on employees and labor.

        135.    Defendants’ contracts, combinations, and/or conspiracies have had a substantial

 effect on interstate commerce.

        136.    As a direct and proximate result of Defendants’ contract, combination, and/or

 conspiracy to restrain trade and commerce, Plaintiff and the Class members have suffered injury

 to their business or property and will continue to suffer economic injury and deprivation of the

 benefit of free and fair competition.

        137.    Plaintiff and the Class members are entitled to treble damages, attorneys’ fees,

 reasonable expenses, costs of suit, and, pursuant to 15 U.S.C. §26, injunctive relief, for the

 violations of the Sherman Act and the threatened continuing violations alleged herein.




                                                 34
Case 3:18-cv-00825-JHM-RSE Document 1 Filed 12/14/18 Page 35 of 37 PageID #: 35




                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff and the Class respectfully request that the Court:

          A.     Determine that the claims alleged herein may be maintained as a Class Action under

 Rule 23 of the Federal Rules of Civil Procedure, and issue an order certifying the Class as defined

 above;

          B.     Appoint Plaintiff as the representatives of the Class and his counsel as Class

 Counsel;

           C.    Declare that Defendants’ actions as set forth in this Complaint violate the law;

          D.     Award Plaintiff and the Class damages in an amount according to proof against

 Defendants for Defendants’ violations of 15 U.S.C. §1, to be trebled in accordance with those

 laws;

          E.     Award all actual, general, special, incidental, statutory, punitive, and consequential

 damages and restitution to which Plaintiff and the Class members are entitled;

          F.     Grant a permanent injunction enjoining Defendants from enforcing or adhering to

  any existing agreement that unreasonably restricts competition as described herein;

          G.     Declare Defendants be permanently enjoined and restrained from establishing any

 similar agreement unreasonably restricting competition for employees except as prescribed by this

 Court;

          H.     Declare Defendants to be financially responsible for the costs and expenses of a

 Court-approved notice program by mail, broadcast media, and publication designed to give

 immediate notification to Class members;

          I.     Award pre-judgment and post-judgment interest on such monetary relief;

          J.     Award reasonable attorneys’ fees and costs; and




                                                  35
Case 3:18-cv-00825-JHM-RSE Document 1 Filed 12/14/18 Page 36 of 37 PageID #: 36




       K.      Grant such further relief that this Court deems appropriate.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

  Dated: December 14, 2018


                                                    /s/Jennifer A. Moore
                                                    Jennifer A. Moore
                                                    Ashton Rose Smith
                                                    GROSSMAN & MOORE, PLLC
                                                    401 West Main Street, Suite 1810
                                                    Louisville, KY 40202
                                                    Tel: 502-657-7100
                                                    jmoore@gminjurylaw.com
                                                    asmith@gminjurylaw.com

                                                    Derek Y. Brandt*
                                                    Leigh M. Perica*
                                                    McCUNE WRIGHT AREVALO, LLP
                                                    101 West Vandalia Street, Suite 200
                                                    Edwardsville, IL 62025
                                                    Tel: 618-307-6116
                                                    dyb@mccunewright.com
                                                    lmp@mccunewright.com

                                                    Richard D. McCune*
                                                    Michele M. Vercoski*
                                                    McCUNE WRIGHT AREVALO, LLP
                                                    3281 East Guasti Road, Suite 100
                                                    Ontario, CA 91761
                                                    Tel: 909-557-1250
                                                    rdm@mccunewright.com
                                                    mmv@mccunewright.com




                                                 36
Case 3:18-cv-00825-JHM-RSE Document 1 Filed 12/14/18 Page 37 of 37 PageID #: 37




                                                 Walter W. Noss*
                                                 Stephanie A. Hackett*
                                                 Sean C. Russell*
                                                 SCOTT+SCOTT ATTORNEYS AT LAW
                                                 LLP
                                                 600 West Broadway, Suite 3300
                                                 San Diego, CA 92101
                                                 Tel: 619-233-4565
                                                 wnoss@scott-scott.com
                                                 shackett@scott-scott.com
                                                 sean.russell@scott-scott.com

                                                 Michelle E. Conston*
                                                 SCOTT+SCOTT ATTORNEYS AT LAW
                                                 LLP
                                                 The Helmsley Building
                                                 230 Park Ave., 17th Floor
                                                 New York, NY 10169
                                                 mconston@scott-scott.com

                                                 Counsel for Plaintiff and the Class

 * Applications pro hac vice to be submitted.




                                                37
